 

Exhibit 10.3



CONSULTING AGREEMENT

 

This is the Consulting Agreement by and between Applied Nanotech Holdings, Inc.,
a Texas corporation (the “Company”), and Douglas P. Baker, an individual, dated
March 10, 2014 with an effective date of March 15, 2014 (the “Effective Date”).

 

BACKGROUND: Baker has been employed by the Company as its Chief Financial
Officer and has intimate knowledge of the affairs of the Company. In order for
the Company to continue to benefit from Baker’s experience and his knowledge of
the Company and its business as well as the business and affairs of the
Company’s subsidiaries, the Company desires Baker’s service as a consultant.
Baker has agreed to provide continuing service to the Company on the terms set
forth in this Agreement

 

NOW, therefore, the Company and Baker agree:

 

1.Baker shall be available and shall provide services to the Company and to its
Board as reasonably requested from time to time until the first anniversary of
the Effective Date. Until the closing under the Agreement and Plan of Merger
with Nanofilm to which the Company is a party or until the termination of that
agreement, Baker will use commercially reasonable efforts to make services to
the Company his first priority. It is understood that Baker will be seeking
full-time employment, and that may mean that he is not always available during
normal working hours. Services will otherwise be rendered in accordance with the
same diligence and quality as Baker has demonstrated as an employee of the
Company.

 

2.If third-parties contact Baker directly he will forward those inquiries as
follows:

 

To Bruce Vereecken

bvereecken@nanofilmtechnology.com

330-329-0652

216-447-1199 X 107

 

any inquiry relating to accounting, tax, finances, share transfer, share legends
or other administrative matters (whether related or unrelated to finances and
stock matters)

To Lynn Lilly

llilly@nanofilmtechnology.com

216-702-5167

216-447-1199 X119

Any inquiry relating to public information, investor relations, public
relations, or questions from investors, noteholders or the media

 

3.Requests for Baker’s assistance will be made on behalf of the Company in
writing by the individuals identified above in their areas of responsibility.
Prior to the Effective Date Baker will have reviewed his recurring duties with
Bruce Vereecken in Vereecken’s area of responsibility as identified above, and
with Lynn Lilly in her area of responsibility identified above. After the
Effective Date, Vereecken or his designee and Lilly or her designee will perform
those functions with such assistance as Vereecken or Lilly request from time to
time. Requests from Directors will be coordinated by Robert Ronstadt, Chairman
who will submit the inquiry in writing with a copy to Scott Rickert.

 

4.Baker will keep a record of time spent of work for the Company, broken down
for review based on the person requesting the assistance, and will submit an
invoice not later than the 5th business day of each month that includes a
statement setting forth the hours worked during the prior month. The Company
will pay Baker within 30 days of receiving his invoice with a proper statement
of work.

1

 

 

 

5.The Company will pay Baker $125.00 per hour for services performed for the
Company. The Company will reimburse Baker for any out of pocket costs of travel
made at the written request of the Company and for other out of pocket costs
reasonably incurred, to be submitted for reimbursement with receipts and other
documentation in accordance with the practice for employee expense
reimbursement.

 

6.The Company will not withhold any amounts for payment of taxes on Baker’s
compensation and any amounts due to federal, state or local tax authorities are
Baker’s sole responsibility. Baker will indemnify and hold the Company harmless
from any claim asserted as a result of Baker’s failure to pay taxes on
compensation paid to Baker under this Agreement.

 

7.Baker recognizes that he will continue to have access to confidential
information of the Company, including information that may be deemed material to
investors and agrees to keep all such information confidential and not to
disclose or divulge confidential information except as required by law in
performing services for the Company.

 

8.The Company expects personal services from Baker and Baker may not delegate
any of his duties under this Agreement or assign any of his rights hereunder.

 

9.Baker’s employment relationship with the Company terminates on the Effective
Date and all additional services will be rendered as an independent contractor.
Baker understands that he is not eligible to participate in any benefit plans or
programs offered to employees of the Company except for rights that are
available to him under COBRA because of the termination of his employment.

 

10.The Agreement does not create an agency relationship or joint venture.

 

11.Baker’s obligation to provide consulting services under this Agreement, and
the Company’s obligation to pay for consulting services will end on March 1,
2015. Baker may retain the Company laptop but will remove or destroy all Company
confidential information from his electronic and hard copy files.

 

12.This Agreement is the entire agreement of the parties with respect to Baker’s
consulting services. No modification of this Agreement will be effective unless
signed by both parties. This agreement may be signed in multiple counterparts,
all of which will be one and the same agreement. PDF or other electronic
transmission, execution and delivery of this Agreement or any notice under this
Agreement is valid and binding.

 

13.This Agreement will be governed by the laws of the state of Texas. Employee
agrees that the Federal or State courts of Austin Texas will be the sole and
exclusive forum in which any dispute between the parties will be determined and
submits to the personal jurisdiction of those courts.

2

 

 

 

 

IN WITNESS WHEREOF, the parties have executed, or caused this Agreement to be
executed by a duly authorized representative, as of the day and year stated
above with an effective date of March 15, 2014.

 

  APPLIED NANOTECH HOLDINGS, INC.     Notice Address: By: /s/ Robert Ronstadt
Applied Nanotech Holdings, Inc. Robert Ronstadt, Chairman 3006 Longhorn
Boulevard, Suite 107   Austin, Texas 78758   Attn: Robert Ronstadt       With a
copy to:   Nanofilm Ltd.   9 Diamond Dr   Key West, Florida 33040   Attn: Scott
Rickert         /s/ Douglas P. Baker Notice Address: Douglas P. Baker 5154
Springdale Court   Clarkston, MI 48348  

 

 

 



3

